Title: Editorial Note: Memoranda and Statistics on American Commerce
From: 
To: 


    Memoranda and Statistics on American CommerceEditorial Note
    
      
        The present situation is interesting and critical. The policy, which the United States ought to observe, in the legislation of commerce, is likely to be formally discussed. At such a moment, facts, accurately ascertained and candidly stated, are of the utmost importance; for how shall we so well reason, as from what we know? It is to be desired, that the light of indisputable truth may enable our own legislators, and those of foreign nations, to discover the ground of common interest, and that no erroneous maxims, however sanctioned, may close one avenue of mutually beneficial communication.
        —Tench Coxe, The American Museum, March, 1791
      
    
This appeal to the legislators of America and Europe to base their commercial regulations on facts accurately ascertained and candidly stated could not have met with a more interested or more receptive public official than the American Secretary of State. Nor could it have found one better grounded, both by habit of mind and by legislative and diplomatic experience, in the art of political arithmetic. From early youth onward, stimulated by an insatiable curiosity and by the climate of rational inquiry fostered by the philosophy of Bacon, Newton, and Locke as well as by the unfolding wonders of a new continent,  Jefferson had been indefatigable in gathering and organizing factual knowledge. Everything that could be weighed, measured, mapped, or calculated—whether an animal, a building, a plantation, a canal, or the weather—aroused his almost compulsive interest in recording data. It was because of long years spent in accumulating exact information about every measurable facet of his native state that he was able to produce in his Notes on Virginia a compilation of statistics not equalled for any other American state in the eighteenth century. It would be difficult if not impossible to refute the considered judgment of James H. Cassedy that “probably no one in America was more imbued with the statistical spirit than was Jefferson. If his mind was concerned with the most elevated political and philosophical issues of the day, it was also concerned with building a firm base of quantitative information upon which such concepts could rest.”
Jefferson, of course, was familiar with and gathered data from the leading European writers on population, finance, trade, and other aspects of political economy. But he was no American counterpart of Sir John Sinclair, who surpassed him in the mere accumulation of data but lacked his political acumen in employing statistics as an effective instrument of policy. Jefferson always kept the main object in view, just as he kept on enlarging, verifying, and refreshing his reservoir of facts. Even after his Notes on Virginia was published he continued to add to it such new accretions of data that it could never be regarded as completely finished. So it was also with his continuing effort to obtain reliable statistics about the trade, shipping, and fisheries of the United States. The present group of documents exemplifies all of the habitual traits—the patient searching for precise data, the readiness to revise the factual foundation in the light of new information, and the steady concentration on the great objects of policy. Some of these compilations were made during Jefferson’s years in France, others soon after he became Secretary of State, and all formed a continuing and growing base for the report on commerce that he handed in at the end of his term of office.
The first number of Tench Coxe’s A brief examination of Lord Sheffield’s Observations on the commerce of the United States made its appearance in the March, 1791, issue of The American Museum. Jefferson undoubtedly welcomed its candor, its moderation, its rational argument, and its freshly marshalled statistics. He certainly could not have disagreed with the assertion that the Americans were a nation sui generis whose peculiar relationship with Great Britain called for mutual accommodation and an effort “to discover the ground of common interest.” Coxe’s proposition that erroneous maxims—that is, the immensely influential doctrines of Sheffield that had been given the sanction of law—should not be allowed to foreclose beneficial communication on commercial policy had in fact been central to Jefferson’s efforts of the past decade to loosen the British hold on American trade. Jefferson possessed both the first and sixth editions of Sheffield’s Observations and he may have compiled his notes on it soon  after the former came out in 1783. He certainly made these notes available to Madison in 1790 when retaliatory measures were under discussion. He had known as early as 1786 that Sheffield was aided with information supplied by Silas Deane, but he thought the commercial data provided in Alexander Clunie’s The American traveller more reliable. He was perhaps the more disposed to do so because Clunie, like Coxe, argued in favor of moderation and urged the advantage of mutually beneficial trade arrangements. The data that Jefferson drew from both Sheffield and Clunie, corrected in part from other sources, were also made available to Madison during their effort to achieve commercial reciprocity.
While Jefferson undoubtedly approved Coxe’s dispassionate use of facts in refuting Sheffield, he understood his character and was less intimate with him than is generally supposed. The two men did not meet until the summer of 1790 when Benjamin Rush gave Coxe a letter of recommendation to Jefferson, praising him as a zealous advocate of the new government but being discreetly silent about his behavior during the Revolution. Three years earlier Jefferson had received a copy of Coxe’s An enquiry into the principles, on which a commercial system for the United States of America should be founded. He was sufficiently impressed by it to lend it to his friend Morellet, who found it a mixture of good and bad principles. Jefferson also made a few notes of facts presented in the pamphlet, but did not comment on Coxe’s ideas. He unquestionably agreed with the view that agriculture was the bulwark of the national economy, that the cultivation of the soil promoted virtue, that the fisheries were in need of encouragement, and that the foundations of national wealth and consequence were “so firmly laid in the United States, that no foreign power” could undermine or destroy them. But the expressed fears that internal disorders threatened to disrupt the union and that the spirit of disobedience to law was alarming could have evoked no sympathetic response. Also, in this pamphlet published at the very moment the Federal Convention had convened and after the American people had been discussing the fundamental principles of government for a generation, he must have been surprised to find Coxe confused over the distinction between a legislative and a constituent assembly. He must  have been equally surprised at the argument that American commerce was more adversely affected “by the distractions and evils arising from the uncertainty, opposition and errors of … trade laws [of the states], than by the restrictions of any one power in Europe.” Grounding his argument on this premise, Coxe had concluded that merely giving Congress power to veto state laws on trade would enable the federal government “to prevent every regulation, that might oppose the general interests, and by restraining the states … gradually bring our national commerce to order and perfection.” This narrow concept, coming from a prominent merchant who had been a delegate to the Annapolis Convention, was advanced at the culmination of the long and widely discussed effort to grant Congress general powers over commerce.
Limited as his proposals were, Coxe nevertheless did cautiously hint that the “article in the British trade laws, which confines the importation of foreign goods to the bottoms of the country producing them, and of their own citizens, appears applicable to our situation.” This, too, was a proposition that Jefferson had long since urged, not to establish an American mercantilism, but to achieve through retaliation such a “system … as should leave commerce on the freest footing possible,” as had been contemplated originally in the plans of 1776 and 1784 for commercial treaties. Early in 1791, after the idea of retaliation had been embodied in proposed legislation as a result of the collaborative efforts of Madison and Jefferson, Coxe again advocated it. At that time, and thereafter for the next few years, Jefferson found him a useful source of statistical information. He respected Coxe’s talents and would no doubt have agreed with William Maclay that he possessed “persevering industry in an eminent degree.” He esteemed Coxe’s commercial knowledge enough to consult him in the preparation of his Report on Commerce and to submit an early draft for his verification and criticism.
But it is a mistake to suppose that Jefferson’s reliance upon Coxe extended much beyond a natural desire on his part to augment and correct his own considerable body of data, which was of such range and depth that Coxe was able to make additions to it chiefly because he had access to customs records in the Treasury. Jefferson’s ideas of American policy toward other nations, in commerce as in all else, had been formed long before he became acquainted with Coxe. It is necessary to state the obvious fact only because Coxe’s influence, which was confined almost exclusively to the supplying of data, has been exaggerated. Jefferson soon found that the prolix, discursive, and  repetitive memoranda and offers of assistance that Coxe showered upon him fully merited Maclay’s observation that their author suffered from “the literary itch, the cacoethes scribendi.” He also found that, although the over-zealous Coxe needed to be treated with caution, his special talents as a pamphleteer could on occasion be useful.
The relationship that began in 1790 was closest during the years when Jefferson was Secretary of State, being carried on largely through a correspondence that owed more to Coxe’s initiative than to anything else. It was never a bond of intimacy or confidence. The supposition that Coxe’s ultimate shift of political allegiance from the Federalists to the Republicans can be traced to these beginnings, that in this and other ways Jefferson sought to manipulate him for partisan purposes, and that indeed he made Coxe his confidant in order to have an informer in the Treasury cannot be sustained by the facts. Jefferson was too reserved, too penetrating a judge of character, and too committed to the principles of the Revolution to be anything but guarded in his relations with one whose support of the American cause had been dubious at best. He may not have known the full story of Coxe’s career of vacillation, but it is scarcely possible that Madison, Monroe, and others in a position to know could have failed to acquaint him with its general nature. This went far beyond the position of neutralism that Coxe professed to Madison in 1789 when he was seeking office under the new government. Indeed, though Coxe has generally been given the benefit of the doubt, it has now been established beyond question that his allegiance to the new nation was as easily transferable as his partisan affiliations were later. It was not characteristic of him to seek the neutral middle ground, always exposed in a time of revolution, but rather to find favor with those in power. When power alternated, so could he, but he was also capable of cultivating simultaneously the good will of those in opposition as well as those in authority. During the war he was fortunate enough to have on both sides influential connections that first brought him large profits as a merchant during the British occupation of Philadelphia and then, after he had been adjudged guilty of high treason by a proclamation of attainder, enabled him to escape confiscation and other penalties.
Although he avoided these punishments, Coxe ultimately suffered a harsher fate. It was his tragedy always, in the end, to earn the distrust of those whose favor he had gained. Thus it was with Sir William Howe who allowed him lucrative military contracts, with Alexander Hamilton who appointed him to the Treasury, with John Adams whose election as Vice President he labored to achieve, with the Federalists whose cause he first espoused, and with the Republicans  who held his allegiance longest, perhaps because, after being abandoned by both parties, he had no other to claim. In 1790 when he was appointed to the Treasury such prominent Philadelphians as Robert Morris, Thomas FitzSimons, and James Wilson—all of whom knew him well as a person, as a merchant, and as a political aspirant-maligned his character “with great asperity.” In 1797 Adams dismissed him from office as a person of partisan duplicity. Hamilton thought him “too cunning to be wise.”
The opinion of Jefferson must rest largely on inference. It is clear that he was aware of Coxe’s shifting allegiances, that he did not hold the past against him, that he respected his assiduity in accumulating data on matters of public concern, and that, on occasion, he was willing to make discreet use of him as an ally. Their connection was never closer than in this period when Jefferson was preparing his reports on commerce and the fisheries, as those documents reveal. But even then Jefferson relied on him chiefly for factual information, not for ideas of policy or for anything approaching the kind of creative and confidential relationship that made his collaboration with Madison so productive. During his presidency, when Coxe showered him with unsolicited offers of advice, importunate pleas for office, and charges of injustice and neglect, Jefferson took umbrage and for a number of years would not answer his letters. In fact, in the quarter of a century after 1801 he responded only three times to Coxe’s numerous letters, though in the end he spoke of their ancient friendship and said that they had been “fellow laborers indeed in times not to be forgotten.” Jefferson must have been thinking of Coxe’s genuine assistance in supplying statistics in the early months of their acquaintance.
But these amiable expressions assume their true meaning only when judged in context. They were in acknowledgment of a letter from Coxe delivered by John S. Skinner, publisher of the American  Farmer with whom Jefferson had recently been in correspondence. In his brief reply, Jefferson explained that writing was so slow and painful for him as to prevent his engaging in regular correspondence. This polite but obvious effort to forestall further communication brought an immediate response from Coxe asking for support in obtaining a federal appointment and enclosing another letter to Madison making a similar request. Jefferson did not respond. Also, in forwarding the letter to Madison as requested, he ignored the appeal for patronage. But he did express in emphatic terms what he thought the application exemplified. This, he wrote, was “a sample of the effects we may expect from the late mischievous law vacating every 4. years nearly all the executive offices of the government. It saps the constitutional and salutary functions of the President, and introduces a principle of intrigue and corruption. … It will keep in constant excitement all the hungry cormorants for office, render them, as well as those in place sycophants to their Senators, engage these in eternal intrigue to turn out one and put in another, in cabals to swap work; and make of them, what all executive directories become, mere sinks of corruption and faction.” This was an eloquent, if implicit, appraisal that placed Coxe—talented, industrious, and informed as he was—among the sycophants and the office-hungry cormorants. The long and tragic record seems to render this a just estimate.
